Hirt, J.,
The Act of March 22, 1814, P. L. 190, gives jurisdiction to justices of the peace in actions of trespass for injury to real or personal property, where the damages sustained do not exceed $100. The jurisdiction as to amount was increased to $300 by the Act of July 7, 1879, P. L. 194, but the justice has jurisdiction only where the injury is immediate and would be recoverable in the common law action of trespass vi et armis, and not such as are consequential and would be recoverable, if at all, in an action of trespass on the ease: Miller v. Snyder, 6 D. & C. 475; Sharp v. Boyer, 6 D. & C. 597.
Defendant attacks plaintiff’s statement of claim by motion to strike off, on the ground that plaintiff’s statement shows a demand of more than $100 in amount, contending that the justice’s jurisdiction is limited in cases of this kind to $100, under section 36 of the Act of June 14, 1923, P. L. 718. This Act of 1923 does not repeal the Act of July 7, 1879, and the apparent intention was not to modify the jurisdiction of justices generally in trespass eases under existing law, but to provide an additional remedy: Sharp v. Boyer, 6 D. & C. 597; Petros v. Crawl, 74 Pitts. L. J. 55.
The statement, however, is defective, in that plaintiff has failed to allege the items of damage with sufficient particularity.
Therefore, the rule granted Sept. 26, 1927, on defendant’s motion to strike off statement of claim, is now, Dee. 20, 1927, made absolute, with leave to plaintiff to file a new statement within fifteen days.
Prom Otto Herbst, Brie, Pa.